Citation Nr: 0726748	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  06-00 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury. 

2.  Entitlement to service connection for residuals of a left 
knee injury. 

3.  Entitlement to service connection for a dental disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The appellant served on active duty from September 1960 to 
June 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to service 
connection for a right knee condition, a left knee condition, 
and for dental disorder.  

The appellant presented testimony at a personal hearing in 
February 2007 before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the appellant's service medical records 
are not available and are presumed to have been destroyed in 
a fire at National Personnel Records Center (NPRC) in 1973.  

The appellant testified in February 2007 that he sustained 
trauma to his knees in service when he was knocked off an 
airplane wing and hit his knees.  He received minimal 
treatment and was placed on limited profile for a week.  He 
had pain and swelling but he was able to work.  Post service, 
his knees ached and throbbed and he has had chronic and 
recurrent pain.  The earliest he began to get medical care 
for his knees was in 1980 or 1982.  He testified that he was 
currently receiving treatment at Biloxi VA Medical Center for 
his knees.  Further development is needed to secure current 
VA medical records pertaining to bilateral knee treatment.

The appellant also seeks entitlement to VA outpatient dental 
care due to inservice trauma.  He claims that in service his 
front teeth were knocked out and the dentist on the base made 
up a dental plate that he has had ever since.  As there are 
no dental records in the claims folder, the Board finds it 
necessary to determine whether there are any post-service 
records of the veteran's treatment for dental problem.  The 
Board also finds that in order to adjudicate this claim, an 
examination is necessary to identify any missing teeth and 
any other dental condition found to be present.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Phoenix VA 
Medical Center for inpatient or outpatient 
treatment in April 1981.

2.  Obtain the names and addresses of all 
medical care providers who treated the 
appellant for knee and dental conditions 
since service.  After securing the 
necessary release, request these records.  
This should specifically include records 
of his care at the Biloxi VA Medical 
Center.  

4.  Secure VA outpatient treatment records 
from the Biloxi VA Medical Center from 
February 2006 to the present for treatment 
of the appellant's claimed bilateral knee 
disability.  

5.  Schedule the appellant for a VA 
orthopedic examination to determine the 
nature and etiology of the appellant's 
knee disorder(s).  The claims folder, to 
include a copy of this Remand, must be 
made available to the examiner for review 
and should be so noted in the examination 
report.  The examiner should address each 
current knee disorder shown and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) related to service to include 
the claimed bilateral knee trauma suffered 
in a fall.

6.  Schedule the appellant for an 
appropriate examination to determine the 
nature and etiology of the appellant's 
claimed dental disorder(s).  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner for 
review and should be so noted in the 
examination report.

7.  Then, readjudicate the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case and 
allowed an appropriate time for response.  
Thereafter, the case should be returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

